FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAINER AMIN BERNAL,                              No. 14-70165

               Petitioner,                       Agency No. A077-117-811

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Rainer Amin Bernal, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying him asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition

for review.

       The record does not compel the conclusion that Bernal filed his untimely

asylum application within a reasonable period of time after he learned of threats

against his uncles in Mexico. See Husyev v. Mukasey, 528 F.3d 1172, 1181 (9th

Cir. 2008). Thus, Bernal’s asylum claim fails.

       Substantial evidence supports the agency’s conclusion that Bernal did not

establish that it is more likely than not that he would be persecuted if returned to

Mexico. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (speculative

fear was insufficient to compel a finding of a well-founded fear of future

persecution). Accordingly, Bernal’s withholding of removal claim fails.

       Finally, substantial evidence supports the agency’s denial of Bernal’s CAT

claim because he did not establish it is more likely than not that he would be

tortured if returned to Mexico. See Silaya, 524 F.3d at 1073. Thus, Bernal’s CAT

claim fails.

       PETITION FOR REVIEW DENIED.




                                           2                                     14-70165